Case 9:21-cv-81130-DMM Document 3 Entered on FLSD Docket 07/06/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  LICETTE KRAMER,

                  Plaintiff,

  v.                                                        Case No.: 9:21-cv-81130-DMM

  THE LAW OFFICES OF MITCHELL D.
  BLUHM & ASSOCIATES, LLC,

                  Defendant.
                                                /

            DEFENDANT’S, THE LAW OFFICES OF MITCHELL D. BLUHM &
            ASSOCIATES, LLC, ANSWER AND AFFIRMATIVE DEFENSES TO
                           PLAINTIFF’S COMPLAINT

            Defendant, The Law Offices of Mitchell D. Bluhm & Associates, LLC (MBA),

  through counsel and under the Federal Rules of Civil Procedure, submits this Answer and

  Affirmative Defenses to the Complaint filed by plaintiff, Licette Kramer (plaintiff), and

  states:

                                  JURISDICTION AND VENUE

            1.    MBA denies the allegations in ¶ 1.

            2.    MBA denies the allegations in ¶ 2 as calling for legal conclusion.

            3.    MBA denies the allegations in ¶ 3.

            4.    MBA denies the allegations in ¶ 4 as calling for legal conclusion.

                                            PARTIES

            5.    Upon information and belief, MBA admits the allegations in ¶ 5.



                                            Page 1 of 6
Case 9:21-cv-81130-DMM Document 3 Entered on FLSD Docket 07/06/2021 Page 2 of 6




         6.     MBA admits it has a place of business in Sherman, Texas. Except as

  specifically admitted, MBA denies the allegations in ¶ 6.

                                DEMAND FOR JURY TRIAL

         7.     MBA admits plaintiff purports to demand a jury trial, but denies any

  violations, liability, and wrongdoing under the law. Except as specifically admitted,

  MBA denies the allegations in ¶ 7.

                                 FACTUAL ALLEGATIONS

         8.     MBA admits an account in plaintiff’s name was placed with it for

  collection. Except as specifically admitted, MBA denies the allegations in ¶ 8.

         9.     MBA denies the allegations in ¶ 9 for lack of knowledge or information

  sufficient to form a belief therein.

         10.    MBA denies the allegations in ¶ 10 for lack of knowledge or information

  sufficient to form a belief therein.

         11.    MBA denies the allegations in ¶ 11.

         12.    MBA admits part of its business is the collection of debts. Except as

  specifically admitted, MBA denies the allegations in ¶ 12.

         13.    MBA admits part of its business is the collection of debts owed to others.

  Except as specifically admitted, MBA denies the allegations in ¶ 13.

         14.    MBA admits the allegations in ¶ 14.

         15.    MBA admits the allegations in ¶ 15.

         16.    MBA admits the allegations in ¶ 16.

         17.    MBA admits the allegations in ¶ 17.

                                          Page 2 of 6
Case 9:21-cv-81130-DMM Document 3 Entered on FLSD Docket 07/06/2021 Page 3 of 6




         18.    MBA denies the allegations in ¶ 18 as calling for a legal conclusion.

         19.    MBA denies the allegations in ¶ 19 as calling for a legal conclusion.

         20.    MBA denies the allegations in ¶ 20.

         21.    MBA denies the allegations in ¶ 21.

         22.    MBA denies the allegations in ¶ 22.

         23.    MBA denies the allegations in ¶ 23.

         24.    MBA denies the allegations in ¶ 24.

         25.    MBA denies the allegations in ¶ 25.

         26.    MBA denies the allegations in ¶ 26.

         27.    Exhibit A speaks for itself and is the best evidence of its content. To the

  extent the allegations in ¶ 27 state otherwise, denied.

         28.    MBA denies the allegations in ¶ 28.

         29.    MBA denies the allegations in ¶ 29.

         30.    MBA denies the allegations in ¶ 30.

         31.    MBA denies the allegations in ¶ 31.

         32.    MBA denies the allegations in ¶ 32.

                                     COUNT 1
                           VIOLATION OF 15 U.S.C. § 1692c(b)

         33.    MBA reasserts the foregoing as if fully stated herein.

         34.    The FDCPA speaks for itself and is the best evidence of its content. To the

  extent the allegations in ¶ 34 state otherwise, denied.

         35.    MBA denies the allegations in ¶ 35.


                                           Page 3 of 6
Case 9:21-cv-81130-DMM Document 3 Entered on FLSD Docket 07/06/2021 Page 4 of 6




         36.    MBA denies the allegations in ¶ 36, including subparts (a) through (c).

                                    COUNT 2
                         VIOLATION OF FLA. STAT. § 559.72(5)

         37.    MBA reasserts the foregoing as if fully stated herein.

         38.    The FCCPA speaks for itself and is the best evidence of its content. To the

  extent the allegations in ¶ 38 state otherwise, denied.

         39.    MBA denies the allegations in ¶ 39.

         40.    MBA denies the allegations in ¶ 40, including subparts (a) through (d).

                               MBA’S AFFIRMATIVE DEFENSES

         1.     Pursuant to 15 U.S.C. § 1692k(c), to the extent that any violations are

  established, any such violations were not intentional and resulted from bona fide error

  notwithstanding the maintenance of procedures reasonably adopted and specifically

  intended to avoid any such error, including specific policies and procedures implemented

  to protect account information and prevent third-party disclosure.

         2.     MBA denies any liability; however, regardless of liability, plaintiff has

  suffered no actual damages as a result of MBA’s purported violations.

         3.     One or more claims asserted by plaintiff is barred by the statute of

  limitations, laches, estoppel, waiver and/or unclean hands

         4.     Assuming that plaintiff suffered any damages, she has failed to mitigate her

  damages or take other reasonable steps to avoid or reduce her damages.




                                           Page 4 of 6
Case 9:21-cv-81130-DMM Document 3 Entered on FLSD Docket 07/06/2021 Page 5 of 6




         5.     Any harm suffered by plaintiff was legally and proximately caused by

  persons or entities other than MBA and were beyond the control or supervision of MBA

  or for whom MBA was and is not responsible or liable.

         6.     Plaintiff has failed to state a claim against MBA upon which relief may be

  granted.

         WHEREFORE, Defendant, The Law Offices of Mitchell D. Bluhm & Associates,

  LLC, requests the Court dismiss this action with prejudice and grant it any other relief the

  Court deems appropriate.

                                            Respectfully submitted,

                                            /s/ Michael P. Schuette
                                            Michael P. Schuette, Esq.
                                            Florida Bar No. 0106181
                                            Dayle M. Van Hoose, Esq.
                                            Florida Bar No. 0016277
                                            SESSIONS, ISRAEL & SHARTLE, LLC
                                            3350 Buschwood Park Drive, Suite 195
                                            Tampa, Florida 33618
                                            Telephone: (813) 890-2460
                                            Facsimile: (877) 334-0661
                                            mschuette@sessions.legal
                                            dvanhoose@sessions.legal
                                            Counsel for Defendant,
                                            The Law Offices of Mitchell D. Bluhm &
                                            Associates, LLC

                               CERTIFICATE OF SERVICE

         I certify that on this 6th day of July 2021, a copy of the foregoing was filed

  electronically via CM/ECF system. Notice of this filing will be sent to the parties of

  record by operation of the Court’s electronic filing system, including plaintiff’s counsel

  as described below:

                                           Page 5 of 6
Case 9:21-cv-81130-DMM Document 3 Entered on FLSD Docket 07/06/2021 Page 6 of 6




                               Jibrael S. Hindi, Esq.
                             Thomas J. Patti, III, Esq.
                        The Law Offices of Jibrael S. Hindi
                          110 SE 6th Street, Suite 1744
                            Fort Lauderdale, FL 33301
                             jibrael@jibraellaw.com
                               tom@jibraellaw.com


                                      /s/ Michael P. Schuette
                                      Attorney




                                    Page 6 of 6
